WHATLEY, Judge.
John M. Armey appeals a nonfinal order dismissing without prejudice his amended motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. The nonfinal order grants Armey thirty days to file a “properly sworn” motion. In his motion for rehearing filed with the postconviction court, Armey states he will not file another amended motion and a review of the circuit court docket establishes that Armey has not filed another motion. We recognize that, pursuant to Christner v. State, 984 So.2d 561 (Fla. 2d DCA 2008), we must first relinquish jurisdiction for the entry of a final, appealable order before we can address the merits of the postconvietion court’s decision.
Accordingly, we relinquish jurisdiction to the postconviction court with instructions to enter a final order within thirty days. See Christner, 984 So.2d at 563.
KELLY and WALLACE, JJ„ Concur.